DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, line 2 recites “substantially uniform”; claim 12, line 3 recites “substantially flush”
The term "substantially" in claim 11, line 2; claim 12, line 3 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Does “substantially uniformly interspaced; substantially flush” allow for a deviation in spacing or level of 1, 5, 10, 15, 20 or 30%?  How does one of ordinary skill in the art determine the boundaries of  “substantially uniformly interspaced; substantially flush”?  It is suggested to delete the phrase substantially or define the requisite degree in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 8, 11, 12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being obvious over Arnal (EP 2256416) in view of Bunuel (DE 10209000837).  An English 
With respect to the limitations of claim 1, Arnal teaches an induction cooking appliance (0001, 0002, induction hobs) comprising: a base tray (Figs 2, 3, metal base 14, 0016) defining a recess and having a lower surface (lower surface of base 14) positioned within the recess, the lower surface defining a plurality of apertures (Figs 2, 5, 7, openings 42, 0018); a printed circuit board (Fig 4, electronics board 12, 0016) spaced apart from and parallel with the lower surface of the base tray (see figures 4, 7); and a pair of support elements (Figs 1, 3, 5, support member 10, where figure 5 shows multiple pairs of support 10, 0016), each of the pair of support elements including: a horizontal portion (Figs 1, 3, horizontal support surface 22, 0017) integrally formed with a vertical portion (Fig 1, stops 24, 26, 0016); a hook portion (Figs 1, 7, locking lugs 40, 0018) configured to be received by one of the plurality of apertures (42); and a plurality of snap-engaging elements (Fig 1, detents 28, 30, 0018) positioned on the vertical portion.  Arnal discloses the claimed invention except for a plurality of ribs extending from the horizontal portion along the vertical portion; and the plurality of snap-engaging elements are parallel with the plurality of ribs, an edge of the printed circuit board is positioned between the plurality of snap-engaging elements and the plurality of ribs.
However, Bunuel discloses a plurality of ribs (Fig 4, pin-shaped structures 28, 0032) extending from the horizontal portion (Fig 4, horizontal surface indicated by 22b, 0032) along the vertical portion (Fig 4, vertical portion adjacent to 32); and the plurality of snap-engaging elements (Fig 4, latching elements 32, 0031) are parallel with the plurality of ribs (28); an edge of the printed circuit board (Figs 3, 4, board 12, 0031) is positioned between the plurality of snap-engaging elements and the plurality of ribs (0032, 0033) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction cooking appliance of Arnal having a pair of support element with snap-engaging elements with a plurality of ribs extending from the horizontal portion along the vertical portion; and the plurality of snap-engaging elements are parallel with the plurality of ribs, an edge of the printed circuit board is positioned between the plurality of snap-engaging elements and the plurality of ribs of Bunuel for the purpose of providing a known rib configuration that selectively supports the circuit board with multiple contact points (0032), thereby ensuring that the circuit board is securely held in place.  
With respect to the limitations of claim 7, Arnal teaches an induction cooking appliance (0001, 0002, induction hobs) comprising: a base tray (Figs 2, 3, metal base 14, 0016) defining a recess and having a lower surface (lower surface of base 14) within the recess, the lower surface defining a plurality of apertures (Figs 2, 5, 7, openings 42, 0018); a printed circuit board (Figs 3, 4, board 12, 0031) positioned within the recess; and a pair of support elements (Figs 1, 3, 5, support member 10, where figure 5 shows multiple pairs of support 10, 0016), each of the pair of support elements including: first (Figs 1, 3, horizontal support 22, 0017) and second horizontal portions (Figs 1, 3, bottom horizontal surface of detents 28, 30, 0018) spaced apart by a vertical portion (Fig 1, vertical walls of stops 24, 26, 0016); a hook portion (Figs 1, 7, locking lugs 40, 0018) extending from a distal end of the first horizontal portion (22) and configured to be received by one of the plurality of apertures (42).  Arnal discloses the claimed invention except for and a plurality of ribs extending from the first horizontal portion along the vertical portion, an end of the plurality of ribs is spaced apart from the second horizontal portion to define a slot, the slot configured to receive an edge of the printed circuit board.
However, Bunuel discloses a plurality of ribs (Fig 4, pin-shaped structures 28, 0032) extending from the first horizontal portion (Fig 4, horizontal surface indicated by 22b, 0032) along the vertical portion (Fig 4, vertical portion adjacent to 32), an end of the plurality of ribs (tops of 28) is spaced apart from the second horizontal portion (bottom horizontal surface of latching element 32, 0031) to define a slot, the slot configured to receive an edge of the printed circuit board (Figs 3, 4, board 12, 0031) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction cooking appliance of Arnal having a pair of support element with first, second horizontal portions and vertical portions with a plurality of ribs extending from the first horizontal portion along the vertical portion, an end of the plurality of ribs is spaced apart from the second horizontal portion to define a slot, the slot configured to receive an edge of the printed circuit board Bunuel for the purpose of providing a known rib configuration that selectively supports the circuit board with multiple contact points (0032), thereby ensuring that the circuit board is securely held in place.  
With respect to the limitations of claim 13, Arnal teaches an induction cooking appliance (0001, 0002, induction hobs) comprising: a base tray (Figs 2, 3, metal base 14, 0016) having a lower surface (lower surface of base 14); a printed circuit board (Figs 3, 4, board 12, 0031) spaced apart from and parallel with the lower surface of the base tray (see figures 4, 7); first and second support elements (Figs 1, 3, 5, support member 10, where figure 5 shows multiple pairs of support 10, 0016), each of the first and second support elements including a horizontal portion (Figs 1, 3, horizontal support surface 22, 0017) and a vertical portion (Fig 1, stops 24, 26, 0016), the first and second support elements are mounted on opposing ends of the lower surface (see figure 5).  Arnal discloses the claimed invention except first and second pluralities of ribs integrally formed with each of the first and second support elements, respectively, each plurality of ribs extending from the horizontal portion along the vertical portion of the respective support element and at least partially defining a slot, a first edge of the printed circuit board is positioned within the slot of the first support element and a second edge of the printed circuit board is positioned within the slot of the second support element.
However, Bunuel discloses first and second pluralities of ribs (Figs 3, 4, pin-shaped structures 28, 0032) integrally formed with each of the first and second support elements (Figs 3, 4, support elements 22b, 0031), respectively, each plurality of ribs (28) extending from the horizontal portion (Fig 4, horizontal surface indicated by 22b, 0032) along the vertical portion (Fig 4, vertical portion adjacent to 32) of the respective support element and at least partially defining a slot, a first edge of the printed circuit board is positioned within the slot of the first support element and a second edge of the printed circuit board is positioned within the slot of the second support element (Figs 3, 4, board 12, 0031) known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction cooking appliance of Arnal having first and second support elements having horizontal and vertical portions with first and second pluralities of ribs integrally formed with each of the first and second support elements, respectively, each plurality of ribs extending from the horizontal portion along the vertical portion of the respective support element and at least partially defining a slot, a first edge of the printed circuit board is positioned within the slot of the first support element and a second edge of the printed circuit board is positioned within the slot of the second support element of Bunuel for the purpose of providing a known rib configuration that selectively supports the circuit board with multiple contact points (0032), thereby ensuring that the circuit board is securely held in place.  
With respect to the limitations of claims 2, 3, 8 and 18, Arnal discloses the claimed invention except for the pair of support elements are integrally formed with a frame, the frame shaped to complement the printed circuit board; the frame includes a plurality of webs extending across the frame in a first direction, and further wherein the plurality of ribs extend across the frame in a second direction, the second direction perpendicular to the first direction.  
However, Bunuel discloses the pair of support elements (Figs 2, 3, carrier elements 22a, 22b, 0035) are integrally (Fig 2, holes 44, 0035) formed with a frame (Fig 2, base element 34, 0035), the frame shaped to complement the printed circuit board (Figs 1, 2); the frame includes a plurality of webs (base elements 34) extending across the frame in a first direction, and further wherein the plurality of ribs extend across the frame in a second direction (Figs 2-4, pin shaped structures 28), the second direction perpendicular to the first direction is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction cooking appliance of Arnal having the pair of support elements with the pair of support elements are integrally formed with a frame, the frame shaped to complement the printed circuit board; the frame includes a plurality of webs extending across the frame in a first direction, and further wherein the plurality of ribs extend across the frame in a second direction, the second direction perpendicular to the first direction of Bunuel for the purpose of providing a known frame configuration that securely supports and positions the pair of support elements in a desired location.
With respect to the limitations of claim 11, Bunuel discloses the plurality of ribs of each of the pair of support elements are substantially uniformly interspaced (Figs 2-4, pin shaped structures 28) along the respective first horizontal portion (horizontal surface indicated by 22b).
With respect to the limitations of claims 14, 16 and 17, Arnal in view of Bunuel discloses at least one of the first and second support elements includes a plurality of engagement features (Arnal, Fig 3, latching lugs 28, 30, 0020) positioned on the vertical portion and parallel with the respective plurality of ribs (Bunuel, Fig 4, pin shaped structures 28), and further the plurality of engagement features and the respective plurality of ribs define the slot (Bunuel, Figs 3, 4); at least one of the first and second support elements (Arnal, support members 10) includes a top portion (top of lugs 28, 30) extending parallel to the horizontal portion (22) and further an end of each of the respective plurality of ribs (Bunuel, Fig 4, pin shaped structures 28) is spaced apart from the top portion to define the slot (Bunuel, Figs 3, 4); the horizontal portion, vertical portion, and top portion define a C-shaped cross-section (Arnal, Fig 3) across most of the respective support element.
With respect to the limitations of claims 5 and 12, Arnal teaches the horizontal portion and the vertical portion define an L-shaped cross-section across most of the respective support element (Fig 1); the hook portion of each support element is a single-armed hook portion (Figs 1, 7, left side detent 40, 0018) including a foot extending outward (Figs 1, 7, right side detent 40) from the distal end of the respective support element, the foot positioned substantially flush with a bottom surface of the base tray when the foot is received by the respective aperture (Fig 7).
With respect to the limitations of claim 20, Arnal in view of Bunuel discloses the claimed invention except for the at least one elastic arm includes a first arm and a second arm, the first arm having a first shape and exerting a first force on the coil tray and the second arm having a second shape and exerting a second force on the coil tray.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date the invention was made to have the at least one elastic arm includes a first arm and a second arm, the first arm having a first shape and exerting a first force on the coil tray and the second arm having a second shape and exerting a second force on the coil tray, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable elastic arm configuration involves only routine skill in the art (see MPEP 2144.04).

Claims 4, 5, 6, 9, 10 and 19 are rejected under 35 U.S.C. 103 as being obvious over Arnal (EP 2256416) in view of Bunuel (DE 10209000837) as applied to claims 1, 7 and 13, further in view of Ferrer (DE 102007032762).  An English machine translation of Ferrer (DE 102007032762) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claims 4, 5, 6, 9 and 19, Arnal in view of Bunuel discloses the further comprising: a plurality of coil supports coupled with the base tray (Bunuel, Fig 1, heating zones 40a-d, 0023).  Arnal in view Bunuel discloses the claimed invention except for each coil support including a seat, a central pin, and an elastic arm; and a coil tray configured to be supported by the plurality of coil supports; the base tray includes an upper surface defining a plurality of slots, and further wherein the seat of each coil support is received by at least one of the plurality of slots such that each coil support is positioned at least partially above the printed circuit board; the elastic arm is positioned between the seat of the respective coil support and the coil tray, the elastic arm configured to bias the coil tray against a glass plate.
However, Ferrer discloses each coil support including a seat (Figs 1-5, elevation 50, support surface 52, 0030), a central pin (fastening device 42, latching elements 62, 0030, 0032), and an elastic arm (rubber-elastic element 38, 0031); and a coil tray (heating elements 38, base plate 40, 0029) configured to be supported by the plurality of coil supports; the base tray includes an upper surface defining a plurality of slots (openings 60, 0032), and further the seat of each coil support is received by at least one of the plurality of slots such that each coil support is positioned at least partially above the printed circuit board; the elastic arm (38) is positioned between the seat (50, 52) of the respective coil support and the coil tray (40), the elastic arm configured to bias the coil tray against a glass plate (hot plate 14, 0031) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction cooking appliance of Arnal in view of Bunuel a plurality of coils and coil supports with each coil support including a seat, a central pin, and an elastic arm; and a coil tray configured to be supported by the plurality of coil supports; the base tray includes an upper surface defining a plurality of slots, and further wherein the seat of each coil support is received by at least one of the plurality of slots such that each coil support is positioned at least partially above the printed circuit board; the elastic arm is positioned between the seat of the respective coil support and the coil tray, the elastic arm configured to bias the coil tray against a glass plate of Ferrer for the purpose of providing a known coil support configuration that provides for a generic heating unit fastening device with improved properties such as assembly effort and cost-effectiveness (0003, 0006).
With respect to the limitations of claim 10, Arnal discloses the base tray defines a plurality of slots (Figs 2, 3, openings 42).  Ferrer discloses the seat of each coil support (50, 52).  Arnal in view of Bunuel and Ferrer discloses the claimed invention except for the seat of each coil support includes seat hook portions configured to engage with one of the plurality of slots.  However, the seat of each coil support includes seat hook portions configured to engage with one of the plurality of slots is known in the art.  Arnal discloses using hook portions (Figs 1, 7, locking lugs 40, 0018) to engage with one of the plurality of slots (openings 42) has the advantage of providing a known attachment configuration that securely holds a component in place while allowing for removal of the component for replacement or maintenance.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction cooking appliance of Arnal in view of Bunuel and Ferrer having coil supports with the seat of each coil support includes seat hook portions configured to engage with one of the plurality of slots of Arnal for the purpose of securely attaching the coil support to the base plate while allowing for removal of the coil support for replacement or maintenance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/9/2021